Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wang et al. (US 2019/0354621).

Regarding Claim 1, Wang discloses a system for machine learning-based optimization of a data system, comprising: 
a computing system comprising one or more memory devices storing a knowledge store comprising tuples of a set of features and observed characteristics of a query response, and one or more processors executing (Fig. 1, [0060], Wang): 
a learned optimizer configured to estimate a cost for each of a plurality of alternate query methodologies for performing a given query of a database maintained by one or more computing device, and select a lowest cost query methodology ([0060]-[0061], “generate a candidate access path can include performing a cost analysis to identify an access path featuring optimal performance according to one or more criterion, and in accordance with aspects set forth herein, storing of data specifying the generated candidate access paths into a catalog table for production database 140 for later use by system 100 e.g. for use by system 100 in the performance of testing for return of performance metrics and providing of label datasets as set forth herein,” Wang); 
an executor in communication with the database, the executor configured to perform the given query according to the selected lowest cost query methodology ([0090], Wang); and 
a learning core configured to generate a tuple of the knowledge store from a response to the given query, and comprising a neural network configured to predict the characteristics for each query response ([0088], “responses to queries,” Wang); and 
wherein the learned optimizer utilizes model weights of the neural network to estimate the costs for each of the plurality of alternate query methodologies ([0083], Wang).  

Regarding Claim 2, Wang discloses a system of claim 1, wherein the observed characteristics of the query responses comprise measurements of a response latency ([0043], [0076], and [0079], Wang). 
 
Regarding Claim 3, Wang discloses a system of claim 1, wherein the set of features of a tuple are encoded as a multi- dimensional vector ([0043] and [0080], Wang).  

Regarding Claim 4, Wang discloses a system of claim 1, wherein the alternate query methodologies each have different access paths within the database, each access path comprising one or more processing functions ([0060]-[0061], “generated candidate access paths,” Wang).  

Regarding Claim 5, Wang discloses a system of claim 4, wherein each processing function is associated with a cost, and wherein the learned optimizer is configured to estimate the cost for each of the plurality of alternate query methodologies by identifying a cost for each function of the access path of the alternate query methodology, and aggregating the identified costs ([0125], “cost tracking,” Wang).  

Regarding Claim 6, Wang discloses a system of claim 5, wherein the learned optimizer is further configured to determine the cost of each processing function according one or more tuples of the knowledge store and a corresponding query methodology for each of the one or more tuples ([0029]-[0030], Wang).  

Regarding Claim 7, Wang discloses a system of claim 1, wherein the alternate query methodologies include at least one scan methodology ([0036] and [0068], table scan, Wang) and at least one index methodology ([0036] and [0068], index scan, Wang).  

Regarding Claim 8, Wang discloses a method for machine learning-based optimization of a data system, comprising: 
estimating, by a learned optimizer of a computing system, a cost for each of a plurality of alternate query methodologies for performing a given query of a database from one or more tuples comprising a set of features and observed characteristics of query responses, the one or more tuples generated by a learning core of the computing system and stored in a knowledge store comprising one or more memory devices, the database maintained by one or more computing devices ([0060]-[0061], “ generate a candidate access path can include performing a cost analysis to identify an access path featuring optimal performance according to one or more criterion, and in accordance with aspects set forth herein, storing of data specifying the generated candidate access paths into a catalog table for production database 140 for later use by system 100 e.g. for use by system 100 in the performance of testing for return of performance metrics and providing of label datasets as set forth herein,” Wang); 
selecting, by the learned optimizer, a lowest cost query methodology based on the estimated costs ([0090], Wang); and 
executing, by an executor of the computing system in communication with the database, the given query according to the selected query methodology ([0088] and [0090], Wang).  

Regarding Claim 9, Wang discloses a method of claim 8, further comprising using model weights of a neural network of the learning core to estimate the costs for each of the plurality of alternate query methodologies, the neural network configured to predict the characteristics for each query response from the set of features ([0083], Wang).  
Regarding Claim 10, Wang discloses a method of claim 8, wherein the observed characteristics of the query responses comprise measurements of a response latency ([0043], [0076], and [0079], Wang).  

Regarding Claim 11, Wang discloses a method of claim 8, wherein the set of features of a tuple are encoded as a multi- dimensional vector ([0043] and [0080], Wang).  

Regarding Claim 12, Wang discloses a method of claim 8, wherein the alternate query methodologies each have different access paths within the database, each access path comprising one or more processing functions ([0060]-[0061], “ generated candidate access paths,” Wang).  

Regarding Claim 13, Wang discloses a method of claim 12, wherein each processing function is associated with a cost, and wherein estimating the cost for each of the plurality of alternate query methodologies further comprises identifying a cost for each function of the access path of the alternate query methodology, and aggregating the identified costs ([0125], “cost tracking,” Wang).  

Regarding Claim 14, Wang discloses a method of claim 13, further comprising determining, by the learned optimizer, the cost of each processing function according one or more tuples of the knowledge store and a corresponding query methodology for each of the one or more tuples ([0029]-[0030], Wang).  

Regarding Claim 15, Wang discloses a method of claim 8, wherein the set of features further comprise one or more of transport or communication configurations, data storage configurations, and hardware or virtual hardware configurations, and wherein selecting the lowest cost query methodology further comprises selecting a transport or communication configuration, data storage configuration, or hardware or virtual configuration associated with a lowest estimated cost ([0060]-[0061] and [0090], Wang).  

Regarding Claim 16, Wang discloses a non-transitory computer readable medium comprising instructions that, when executed by one or more processors of a computing system, cause the computing system to: 
estimate a cost for each of a plurality of alternate query methodologies for performing a given query of a database from one or more tuples comprising a set of features and observed characteristics of query responses, the one or more tuples generated by a learning core of the computing system and stored in a knowledge store comprising one or more memory devices, the database maintained by one or more computing devices ([0060]-[0061], “ generate a candidate access path can include performing a cost analysis to identify an access path featuring optimal performance according to one or more criterion, and in accordance with aspects set forth herein, storing of data specifying the generated candidate access paths into a catalog table for production database 140 for later use by system 100 e.g. for use by system 100 in the performance of testing for return of performance metrics and providing of label datasets as set forth herein,” Wang); 
select a lowest cost query methodology based on the estimated costs ([0090], Wang); and 
execute the given query according to the selected query methodology ([0088] and [0090], Wang).  

Regarding Claim 17, Wang discloses a computer readable medium of claim 16, wherein the alternate query methodologies each have different access paths within the database, each access path comprising one or more processing functions ([0060]-[0061], “generated candidate access paths,” Wang).  

Regarding Claim 18, Wang discloses a computer readable medium of claim 17, wherein each processing function is associated with a cost, and further comprising instructions to identify a cost for each function of the access path of the alternate query methodology, and aggregate the identified costs ([0125], “cost tracking,” Wang).  

Regarding Claim 19, Wang discloses a computer readable medium of claim 18, further comprising instructions to determine the cost of each processing function according one or more tuples of the knowledge store and a corresponding query methodology for each of the one or more tuples ([0029]-[0030], Wang). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0354621) in view of Solihin (US 2017/0228259).

Regarding Claim 20, Wang discloses a method for machine learning-based optimization of a data system, comprising: 
estimating, by a learned optimizer of a computing system, a cost to execute a modification of a stored data state, the cost estimated according to a neural network model trained from historical observations of costs of data state modifications ([0060]-[0061], “generate a candidate access path can include performing a cost analysis to identify an access path featuring optimal performance according to one or more criterion, and in accordance with aspects set forth herein, storing of data specifying the generated candidate access paths into a catalog table for production database 140 for later use by system 100 e.g. for use by system 100 in the performance of testing for return of performance metrics and providing of label datasets as set forth herein,” Wang);
selecting, by the learned optimizer, a lowest cost to perform the modification of the stored data state based on the estimated costs ([0090], Wang); and 
executing, by an executor of the computing system, the modification ([0088] and [0090], Wang).

However, Wang does not expressly worker threads.  Solihin discloses candidate worker threads including: for each of a plurality of candidate worker threads, estimating, by a learned optimizer of a computing system, a cost to execute a modification of a stored data state, the cost estimated from historical observations of costs of data state modifications by the candidate worker threads ([0034], Solihin);  selecting, by the learned optimizer, a lowest cost candidate worker thread to perform the modification of the stored data state based on the estimated costs ([0034], Solihin).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Wang by incorporating the candidate worker threads, as disclosed by Solihin, in order to improve CPU performance by running multiple independent processes. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
October 28, 2022